Form6-K UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the quarter ended June 30, 2013 Commission File Number 000-25383 Infosys Limited (Exact name of Registrant as specified in its charter) Not Applicable (Translation of Registrant's name into English) Electronics City, Hosur Road, Bangalore - 560 100, Karnataka, India. +91-80-2852-0261 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F Form20-FxForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) : o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7) : o Currency of presentation and certain defined terms In this Quarterly Report, references to "U.S." or "United States" are to the United States of America, its territories and its possessions. References to "India" are to the Republic of India. References to "$" or "dollars" or "U.S. dollars" are to the legal currency of the United States and references to "" or "rupees" or "Indian rupees" are to the legal currency of India. Our financial statements are presented in U.S. dollars and are prepared in accordance with the International Financial Reporting Standards as issued by the International Accounting Standards Board, or IFRS. References to "Indian GAAP" are to Indian Generally Accepted Accounting Principles. References to a particular "fiscal" year are to our fiscal year ended March31 of such year. All references to "we", "us", "our", "Infosys" or the "company" shall mean Infosys Limited, and, unless specifically indicated otherwise or the context indicates otherwise, our consolidated subsidiaries. "Infosys" is a registered trademark of Infosys Limited in the United States and India. All other trademarks or trade names used in this Quarterly Report are the property of their respective owners. Except as otherwise stated in this Quarterly Report, all translations from Indian rupees to U.S. dollarseffected are based onthe fixing rate in the City of Mumbai on June 30, 2013 for cable transfers in Indian rupees as published by the Foreign Exchange Dealers’ Association of India, or FEDAI,which was 59.39 per $1.00. No representation is made that the Indian rupee amounts have been, could have been or could be converted into U.S. dollars at such a rate or any other rate. Any discrepancies in any table between totals and sums of the amounts listed are due to rounding. TABLE OF CONTENTS PartI - Financial Information Item 1. Financial Statements Unaudited Consolidated Balance Sheets Unaudited Consolidated Statements of Comprehensive Income Unaudited Consolidated Statements of Changes in Equity Unaudited Consolidated Statements of Cash Flows Notes to the Unaudited Consolidated Interim Financial Statements Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosure about Market Risk Item 4. Controls and Procedures PartII - Other Information Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults upon Senior Securities Item 4. Mine Safety Disclosures Item 5. Other Information Item 6. Exhibits SIGNATURES EXHIBIT INDEX EXHIBIT 31.1 EXHIBIT 32.1 EXHIBIT 99.1 Part I – Financial Information Item I. Financial Statements Infosys Limited and subsidiaries Unaudited Consolidated Balance Sheets as of (Dollars in millions except share data) Note June 30, 2013 March 31, 2013 ASSETS Current assets Cash and cash equivalents Available-for-sale financial assets Trade receivables Unbilled revenue Derivative financial instruments – 19 Prepayments and other current assets Total current assets Non–current assets Property, plant and equipment Goodwill Intangible assets 64 68 Available-for-sale financial assets 87 72 Deferred income tax assets 87 94 Income tax assets Other non-current assets 28 44 Total non-current assets Total assets LIABILITIES AND EQUITY Current liabilities Derivative financial instruments – Trade payables 12 35 Current income tax liabilities Client deposits 4 6 Unearned revenue Employee benefit obligations Provisions 36 39 Other current liabilities Total current liabilities Non-current liabilities Deferred income tax liabilities 24 23 Other non-current liabilities 34 27 Total liabilities Equity Share capital 5 ($0.16) par value 600,000,000 equity shares authorized, issued and outstanding 571,402,566 each, net of 2,833,600 treasury shares each as of June 30, 2013 and March 31, 2013 64 64 Share premium Retained earnings Other components of equity Total equity attributable to equity holders of the company Non-controlling interests – – Total equity Total liabilities and equity Commitments and contingent liabilities 2.5, 2.16 and 2.20 The accompanying notes form an integral part of the unaudited consolidated interim financial statements Infosys Limited and subsidiaries Unaudited Consolidated Statements of Comprehensive Income (Dollars in millions except share and per equity share data) Note Three months ended June 30, 2013 June 30, 2012 Revenues Cost of sales Gross profit Operating expenses: Selling and marketing expenses 86 Administrative expenses Total operating expenses Operating profit Other income, net 87 Profit before income taxes Income tax expense Net profit Other comprehensive income Items that will not be reclassified to profit or loss: Remeasurements of the net defined benefit liability / asset 1 – Items that may be reclassified subsequently to profit or loss: Fair value changes on available-for-sale financial asset, net of tax effect (refer note 2.2 and 2.16) – Exchange differences on translating foreign operations Total other comprehensive income Total comprehensive income Profit attributable to: Owners of the company Non-controlling interest – – Total comprehensive income attributable to: Owners of the company Non-controlling interest – – Earnings per equity share Basic ($) Diluted ($) Weighted average equity shares used in computing earnings per equity share Basic Diluted The accompanying notes form an integral part of the unaudited consolidated interim financial statements Infosys Limited and subsidiaries Unaudited Consolidated Statements of Changes in Equity (Dollars in millionsexcept share data) Shares(*) Share capital Share premium Retained earnings Other components of equity Total equity attributable to equity holders of the company Balance as of April 1, 2012 Changes in equity for the three months ended June 30, 2012 Sharesissued on exercise of employee stock options – Dividends (including corporate dividend tax) – Fair value changes on available-for-sale financial assets, net of tax effect (Refer Note 2.2 and 2.16) – Net profit – Exchange differences on translating foreign operations – Balance as of June 30, 2012 Balance as of April 1, 2013 Changes in equity for the three months ended June 30, 2013 Remeasurement of the net defined benefit liability/(asset) – 1 1 Change in accounting policy -Adoption of RevisedIAS 19 – – – 9 3 Dividends (including corporate dividend tax) – Fair value changes on available-for-sale financial assets, net of tax effect (Refer Note 2.2 and 2.16) – Net profit – Exchange differences on translating foreign operations – Balance as of June 30, 2013 *excludes treasury shares of 2,833,600 held by consolidated trust The accompanying notes form an integral part of the unaudited consolidated interim financial statements Infosys Limited and subsidiaries Unaudited Consolidated Statements of Cash Flows (Dollars in millions) Note Three months ended June 30, 2013 June 30, 2012 Operating activities: Net profit Adjustments to reconcile net profit to net cash provided by operating activities: Depreciation and amortization 2.5 and 2.6 56 46 Income on available-for-sale financial assets and certificates of deposits Income tax expense Effect of exchange rate changes on assets and liabilities 6 – Deferred purchase price 7 – Changes in working capital Trade receivables Prepayments and other assets 14 Unbilled revenue Trade payables 3 Client deposits Unearned revenue 2 41 Other liabilities and provisions 20 Cash generated from operations Income taxes paid Net cash provided by operating activities Investing activities: Expenditure on property, plant and equipment, including changes in retention money 2.5 and 2.9 Loans to employees Deposits placed with corporation Income on available-for-sale financial assets 6 5 Investment in quoted debt securities Investment in liquid mutual fund units Redemption of liquid mutual fund units Net cash used in investing activities Financing activities: Payment of dividend Payment of corporate dividend tax Net cash used in financing activities Effect of exchange rate changes on cash and cash equivalents Net increase in cash and cash equivalents Cash and cash equivalents at the beginning Cash and cash equivalents at the end Supplementary information: Restricted cash balance The accompanying notes form an integral part of the unaudited consolidated interim financial statements Notes to the Unaudited Consolidated Interim Financial Statements 1. Company Overview and Significant Accounting Policies 1.1 Company overview Infosys Limited (Infosys or the company) along with its controlled trusts, Infosys Limited Employees‘ Welfare Trust and Infosys Science Foundation, majority owned and controlled subsidiary, Infosys BPO Limited and its wholly owned and controlled subsidiaries (Infosys BPO), and its wholly owned and controlled subsidiaries, Infosys Technologies (Australia) Pty. Limited (Infosys Australia), Infosys Technologies (China) Co. Limited (Infosys China), Infosys Technologies S. DE R.L. de C.V. (Infosys Mexico), Infosys Technologies (Sweden) AB (Infosys Sweden), Infosys Consulting India Limited (Infosys Consulting India), Infosys Tecnologia do Brasil Ltda (Infosys Brasil), Infosys Public Services, Inc., (Infosys Public Services), Infosys Americas Inc., (Infosys Americas), Infosys Technologies (Shanghai) Company Limited (Infosys Shanghai) and Lodestone Holding AG and its controlled subsidiaries (Infosys Lodestone) is a leading global technology services company. The Infosys group of companies (the Group) provides business consulting, technology, engineering and outsourcing services. In addition, the Group offers software products for the banking industry. The company is a public limited company incorporated and domiciled in India and has its registered office at Bangalore, Karnataka, India. The company has its primary listings on the Bombay Stock Exchange and National Stock Exchange in India. The company’s American Depositary Shares representing equity shares are also listed on the New York Stock Exchange (NYSE) following the company’s voluntary delisting from the NASDAQ Global Select Market on December 11, 2012. The company listed on NYSE Euronext London and NYSE Euronext Paris on February 20, 2013. The company’s unaudited consolidated interim financial statements were authorized for issue by the company’s Board of Directors onJuly 19, 2013. 1.2 Basis of preparation of financial statements These consolidated interim financial statements have been prepared in compliance with International Financial Reporting Standards as issued by the International Accounting Standards Board (IFRS), under the historical cost convention on the accrual basis except for certain financial instruments and prepaid gratuity benefits which have been measured at fair values. These consolidated interim financial statements should be read in conjunction with the consolidated financial statements and related notes included in the company’s Annual Report on Form 20-F for the fiscal year ended March 31, 2013. Accounting policies have been applied consistently to all periods presented in these unaudited consolidated interim financial statements. 1.3 Changes in accounting policies The Group has adopted the following new standards and amendments to standards, including any consequential amendments to other standards, with effect from April 1, 2013. Amendments to IFRS 7 Financial Instruments: Disclosures * a.
